Title: To John Adams from Louisa Catherine Johnson Adams, 22 November 1820
From: Adams, Louisa Catherine Johnson
To: Adams, John


				
					
					22 Nov.—4 Dec. 1820
				
				Novbr. 22 Spent the day at home excepting about an hour in which I paid a number of visits—Dr. Thornton called in late last Evening and chatted some time His conversation is indeed a thing of threads and patches certainly amusing from its perpetual variety—He is altogether the most excentric being I ever met with possessing the extremes of literary information and the levity and trifling of the extreme of folly—He is good natured rather than well principled—A singular circumstance occupies the  attention of the Public which affords the amusement to some and apprehension to others. All the bells of the House have kept ringing alternately or altogether without any visible cause and still continue to ring noth notwithstanding the Wires have been strictly examined and all means taken to discover if it was occasioned by any trick—Some have thought it proceeded from Electricity but the puzzle is beyond the solution of the wisest heads and we are waiting the event with impatience—Some recommend a general whipping of all the Blacks and even suggest the torture to force confession—We must not talk now of Inquisitions as a boy who was suspected of robbery a short time since was actually thumb screwed and afterwards hung up by the neck until he gave up some names and acknowledged a crime which he probably never committed—This is a fact without dispute which happened not far from the House I at present occupy in the face of the publick and has never been noticed in any shape. So much for the honor of the District and the advantages in Slavery23d Our dinner party assembled at five o clock. Mr Canning the new british Minister, Mr Antrobus the Secretary Genl Vives Mr Politica, Baron Stackelberg Mr Roth Mr. Sanford Mr. Johnson of the Senate Mr Dickenson Mr Sergeant, Genl Morton, Genl Mason, Mr Lowndes and Mr G W. Campbell made up the party with the family—Mr. Canning is a very gentlemanly man and I was pleased with his manners He met with an awkward accident as I rose from table—In endeavouring to make room for me to pass He fell over his chair and I was under some apprehension lest he should have hurt himself He was excessively embarrassed and apologized to Mr. Adams saying he hoped we should not think it was the effect of the Madeira—They left us early and we went to a ball at Mrs. Calhouns were we found a large party assembled and dancing already commenced—Being the first party since Congress assembled I was surrounded by my old acquaintance of last year and the whole of the Eveng was occupied in “how do you’s—&ca. Mrs. C—— told me it was the first and last party she meant to give this Winter as she expects shortly to be shut up—Her Mother who from an excess of religious fervour has an objection to dancing was gone from the house to spend a day or two and they made use of the opportunity—During our dinner I could not help smiling at some questions put by Mr. Poletica which savoured a little of Russian barbarism or boorish courtesy—Among several equally indiscreet he asked him a Member how he liked the salary bill then before the House purporting to reduce the pay of the Officers of the Government and Members of Congress to the old standard? The Gentleman made after hesitating a moment made some slight reply such however as marks his sense of the impropriety—They are labouring in Congress upon the subject but as they must bend their own necks first which hitherto have appeared too stiff for the yoke I do not think it will succeed—It is merely a sugar plum for the Publick—We are very indifferent on the subjects. The Salaries of Officers in this Country can never operate as a motive for obtaining preferment as men of requisite talents would do better in the practice of their professions24 Sat quietly at home at my different avocations and having but one Room for Lessons and visitors I am obliged frequently to deny myself to the latter—Mr. A—— dined at Mr. Poletica’s and we passed the Evening at Mr. Frye’s where Mr A joined at an Oyster Supper—Mr. F–— is very uneasy at the motion in the House for general retrenchment. He having already had his Salary reduced two hundred dollars within the last two years—It is said Mr Crawford has suffered in reputation in consequence of Govr Clarks Pamphlet It is reported the Drawing Rooms are to commence on Wednesday next if Mrs. Monroe’s health permits—She is subject to a nervous complaint which frequently attacks her suddenly  and incapacitates her from receiving company and she cannot support either fatigue or agitation.—Mr. & Mrs. Governeur are expected in three weeks—25 Received a few visits as usual and then rode out to make some—The weather is like Summer and most delightful—Nothing occurs worthy of Notice—Mrs. Tingey has been disappointed in the hopes of an heir for the present—but the Com whom you will well remember says he shall have a Son yet to inherit his name and it is  to be hoped his Constitution—He is seventy four years old and married his Son in laws Sister She is his third Wife turned of five and forty according to rumour—a fine looking womanDecr: 4 Adieu my dear Sir—We are all very anxious for you fearing lest the fatigues you daily undergo should prove injurious
				
					
				
				
			